Exhibit 10.1

May 4, 2015

PERSONAL AND CONFIDENTIAL

Mr. Matthew P. Reilly

c/o Korn Ferry Leadership Consulting Corporation

1900 Avenue of the Stars, Suite 2600

Los Angeles, CA 90067

Dear Matt,

We are delighted to extend to you this offer of employment to be the CEO of Korn
Ferry International’s (“Korn Ferry” or the “firm”) Leadership and Talent
Consulting business unit (“LTC”). The purpose of this offer letter (referred to
herein as this “Offer Letter”) is to confirm the terms of your employment,
including your responsibilities, reporting relationships, compensation, employee
benefits, and professional requirements. Your employment will begin on a date
mutually agreed upon by you and Korn Ferry (“Start Date”).

Base Salary

Your monthly base salary will be $37,500.00, payable in semi-monthly increments.

Annual Incentive Award

You will be eligible for an annual incentive award of up to $1,550,000 (cash and
LTIP) with a target annual incentive award of $850,000 (cash and LTIP). This
award will be based on an appraisal of your achievements in meeting goals
established by the Compensation and Personnel Committee of the Board of
Directors of Korn Ferry (“Compensation Committee”) and such other factors as may
be determined in the discretion of the Compensation Committee.

In connection with Korn Ferry’s fiscal year 2016 (May 1, 2015- April 30, 2016),
you will be guaranteed a minimum incentive award of $750,000; which shall be
paid to you in cash, as an advance, in equal semi-monthly payments during the
fiscal year. Any annual incentive award for Korn Ferry’s fiscal year 2016 earned
in excess of this guaranteed minimum award will be paid at such time and in such
manner as determined by the Compensation Committee. Following fiscal year 2016,
you will not have any guaranteed minimum incentive award amount or be entitled
to any further advance incentive award payments.

Sign On Award

In recognition of amounts you will forfeit from your previous employer in order
to commence employment with Korn Ferry, you shall be entitled to receive the
following awards:

(1) a lump-sum cash award of seven hundred thousand dollars ($700,000) payable
within 30 days of your start date, with such amount subject to repayment to the
Company (w) in full within



--------------------------------------------------------------------------------

Mr. Matthew P. Reilly

May 4, 2015

Page 2

 

30 days following the termination of your employment either by you voluntarily
without Good Reason (as defined below) or by Korn Ferry for “Cause” prior to the
first anniversary of the Start Date, (x) in an amount equal to 75% of the gross
amount thereof within 30 days following the termination of your employment
either by you voluntarily without Good Reason or by Korn Ferry for “Cause” on or
after the first anniversary of the Start Date and prior to the second
anniversary of the Start Date, (y) in an amount equal to 50% of the gross amount
thereof within 30 days following the termination of your employment either by
you voluntarily without Good Reason or by Korn Ferry for “Cause” on or after the
second anniversary of the Start Date and prior to the third anniversary of the
Start Date; and (z) in an amount equal to 25% of the gross amount thereof within
30 days following the termination of your employment either by you voluntarily
without Good Reason or by Korn Ferry for “Cause” on or after the third
anniversary of the Start Date and prior to the fourth anniversary of the Start
Date. For the avoidance of doubt, should your employment with Korn Ferry
terminate after the fourth anniversary of your start date you shall not be
obligated to repay any amount of the lump sum cash award of $700,000 above;

(2) a one-time restricted stock unit award, subject to the approval by the
Compensation Committee, in respect of a number of shares having a value on the
grant date of the award (as determined by the Compensation Committee) equal to
one million four hundred thousand dollars ($1,400,000). Such restricted stock
unit award will vest in four equal annual installments on the 1st, 2nd, 3rd, and
4th anniversaries of the date of the grant thereof, subject to your continuous
active full-time employment with Korn Ferry through each vesting date and the
terms and conditions of Korn Ferry’s standard form of restricted stock unit
award agreement; and

(3) a one-time award of restricted stock units subject to performance-based
vesting criteria (“Performance Shares”), covering a number of shares with a
value on the grant date of the award (as determined by the Compensation
Committee) of one million dollars ($1,000,000), which Performance Shares will be
earned at the end of, and based on the firm’s performance during, a performance
period of 3 years starting with Korn Ferry’s fiscal year 2016 (the “Performance
Period”) and subject to your continuous employment with Korn Ferry through the
vesting date as set forth in Korn Ferry’s standard form of performance share
award agreement.

The date of grant of these awards will be the later of the date you commence
full-time active employment with Korn Ferry or the date the awards are approved
by the Compensation Committee. All other terms of the awards shall be determined
by the Compensation Committee and consistent with Korn Ferry’s equity
compensation plan and applicable forms of award agreement.

Employee Benefits and Perquisites

You will be eligible to participate in such employee benefit plans arrangements
and programs maintained by Korn Ferry from time to time for the benefit of its
senior executives generally. In addition, while employed by Korn Ferry you will
receive $450 per month as an automobile allowance. Please be aware that these
programs are subject to change. If they are modified in the future, you will
continue to be eligible for such benefits as are provided to other line of
business CEO’s of the firm.



--------------------------------------------------------------------------------

Mr. Matthew P. Reilly

May 4, 2015

Page 3

 

“At will” Employment and Termination of Employment

Your employment with Korn Ferry will be an employment “at will” and this
arrangement may be altered only in writing by the CEO of Korn Ferry.

In the event that your employment with Korn Ferry is terminated (i) by Korn
Ferry for any reason other than Cause (as defined below) and not due to your
death or Disability or (ii) by you for Good Reason, and such termination of
employment occurs prior to or more than 12 months after the occurrence of a
Change in Control (as defined below), then Korn Ferry will pay to you your
Accrued Compensation (as defined below), payable within 30 days after your
termination (with the payment date during such 30 day period to be determined by
Korn Ferry in its sole discretion), and a pro rata portion of the annual cash
incentive award you would have received for the fiscal year in which your
employment terminates (based on Korn Ferry’s actual performance over the entire
year and the number of days of your actual service to Korn Ferry during such
fiscal year), which pro rata portion will be payable to you at the same time
bonuses are paid to executives generally for the applicable fiscal year, and

(1) Korn Ferry will pay to you the amount in cash equal, in the aggregate, to
twelve (12) months of your then current annual base salary, to be paid in equal
monthly installments over a period of twelve (12) months after the date your
employment terminates;

(2) for up to eighteen (18) months after such termination, to the extent you
and/or your covered dependent(s) continue to participate in Korn Ferry’s group
health plan(s) pursuant to COBRA after your termination of employment and to the
extent permitted by applicable law, Korn Ferry will provide reimbursement of
COBRA coverage premiums paid by you and your covered dependent(s) so that you
and your covered dependent(s) enjoy coverage at the same benefit level and to
the same extent and for the same effective contribution, if any, as
participation is available to other executive officers of Korn Ferry;

(3) outstanding equity incentive awards (including the one-time time vesting
restricted stock unit award mentioned above) held by you (other than any
performance shares) and all of your benefits under the Executive Capital
Accumulation Plan, if any, at the time of your termination that would have
vested in the twelve (12) months following the date your employment terminates
(in each case, as if such incentives and benefits permitted proportionate
vesting in monthly increments rather than any longer increment) will become
fully vested as of the date your employment terminates and, to the extent
applicable, shall remain exercisable until the date that is the earlier of
(x) two (2) years after the date your employment terminates and (y) its
originally scheduled expiration date; and

(4) you shall receive a number of performance shares and/or a payout under any
long-term performance-based cash incentive program (as applicable), payable no
later than the March 15 of the year following the calendar year in which the
applicable performance period ends, equal to the product of (A) the performance
shares and/or cash award that would have been earned if you had served Korn
Ferry for the entirety of any open performance period at the time of your
termination of employment based upon Korn Ferry’s actual performance during such
period, and (B) a fraction, (x) the numerator of which fraction shall be the sum
of (i) the number of days of your employment during any such performance period
and (ii) 365 (provided that the numerator shall not exceed the number of days in
the applicable performance period) and (y) the denominator of which fraction
shall be the number of days in the applicable performance period (as determined
in the sole discretion of the Compensation Committee).



--------------------------------------------------------------------------------

Mr. Matthew P. Reilly

May 4, 2015

Page 4

 

In addition, if your employment with Korn Ferry is terminated (i) by Korn Ferry
for any reason other than Cause and not due to your death or Disability or
(ii) by you for Good Reason, and such termination of employment occurs within 12
months after the occurrence of a Change in Control (as defined on Schedule A
hereto), then you will be entitled to the same severance benefits as described
above, except that the aggregate payment in clause (1) above shall be in the
amount equal to twelve (12) months of your then current annual base salary plus
your full target annual incentive award (and these severance payments will be
made in the same form and at such time as set forth in this section in paragraph
(1) above), and you will be entitled to vesting of 100% of your outstanding
equity incentive awards and all benefits under the Executive Capital
Accumulation Plan, if any, provided that with respect to performance-based
awards such vesting will be based on actual performance through the date of the
Change in Control.

In the event that your employment is terminated by Korn Ferry for Cause, by you
without Good Reason or as a result of your death or Disability, you will not be
entitled to the severance compensation described above, but instead will only be
entitled to payment of the Accrued Compensation through the date your employment
terminates, payable within 30 days after your termination (with the payment date
during such 30 day period to be determined by Korn Ferry in its sole
discretion).

Notwithstanding anything in this letter to the contrary, other than the payment
of the Accrued Compensation through the date of termination of your employment,
you shall not be entitled to any severance payments or benefits hereunder
(i) unless and until you execute and deliver to Korn Ferry, within twenty-one
(21) days of the date of termination of your employment, a unilateral general
release of all known and unknown claims against Korn Ferry and its officers,
directors, employees, agents and affiliates in a form acceptable to Korn Ferry,
and such release becomes fully effective and irrevocable under applicable law,
and (ii) unless you are, and continue to be, in compliance with the terms set
forth below under the headings “Business Information and Non-Competition” and
“Assignment of Inventions”. In addition, promptly following any termination of
your employment (other than by reason of your death), you will deliver to Korn
Ferry reasonably satisfactory written evidence of your resignation from all
positions that you may then hold as an employee or officer of Korn Ferry or any
affiliate.

For purposes of this letter:

“Accrued Compensation” means, as of any date, the amount of any unpaid base
salary earned by you through the date of the termination of your employment and
any annual cash incentive award earned by you, but not yet paid, for the most
recently completed fiscal year prior to the termination of your employment.

“Cause” shall mean (a) conviction of any felony or other crime involving fraud,
dishonesty or acts of moral turpitude or pleading guilty or nolo contendere to
such charges, (b) reckless or willful behavior or conduct that causes or is
reasonably likely to cause Korn Ferry material harm or injury or exposes or is
reasonably likely to expose Korn Ferry to any material civil, criminal



--------------------------------------------------------------------------------

Mr. Matthew P. Reilly

May 4, 2015

Page 5

 

or administrative liability, (c) any material misrepresentation or false
statement made by you in any application for employment, employment history,
resume or other document submitted to Korn Ferry, either before, during or after
employment, (d) any material violation of Korn Ferry’s material written policies
or procedures including those described under Professional Requirements below,
or (e) any of your representations or warranties set forth in the third
paragraph under Professional Requirements below are, or become, untrue or
inaccurate.

“Disability” shall mean you are unable, by reason of mental or physical
disability, incapacity or illness, to perform substantially all of your duties
and obligations hereunder, which condition lasts for a continuous period in
excess of three (3) months, or an aggregate period in excess of four (4) months
in any one (1) calendar year.

You shall be deemed to have “Good Reason” to terminate your employment hereunder
if, without your prior written consent, (A) Korn Ferry materially reduces your
duties or responsibilities as Chief Executive Officer, LTC; (B) Korn Ferry
materially reduces your then current base salary or target annual incentive
award as set forth herein (in each case, other than as part of an
across-the-board reduction applicable to all “named executive officers” of Korn
Ferry (as defined under Item 402 of Regulation S-K and to the extent employed by
Korn Ferry at that time)); or (C) Korn Ferry materially breaches a material term
of this letter agreement. Prior to terminating for Good Reason, you are required
to provide Korn Ferry with 30 days advance written notice of your intention to
terminate employment for Good Reason, and Korn Ferry shall be permitted to cure
any events giving rise to such Good Reason that are subject to being cured
during such 30 day period, after which, if such event remains uncured, your
employment must terminate within 30 days.

Professional Requirements

You will continue to be subject to (and hereby acknowledge) the firm’s Code of
Business Conduct, Code of Business Conduct and Ethics, Non-Harassment and
Non-Discrimination Policy, Information Technology Security Policies and
Procedures, Policy Statement Regarding Insider Trading, Media Contacts, and
Securities Analysts, Policy Statement Prohibiting Payments to Foreign Government
Agencies and Officials, Political Parties, Leaders and Candidates, and False
Entries in Books and Records, and the Agreement to Protect Confidential
Information which govern all aspects of our professional practice. Copies of the
Codes, Policies and Agreement have been previously provided to you. Your
employment continues to be contingent on your abiding by the provisions of these
documents.

In addition, as an executive officer of Korn Ferry, you hereby acknowledge and
agree that you are subject to the terms and conditions of the Korn Ferry
International Clawback Policy, as in effect from time to time, a current copy of
which has already been provided to you. You also agree that all “incentive
payments” and “performance-based equity awards” you receive, as such terms are
defined in the Policy, are subject to the terms and conditions of the Policy.

You also represent and warrant that you are currently legally available to work
for Korn Ferry, that you have the full legal right and authority to negotiate
and accept this offer letter of employment and to render the services as
required under this offer letter, and that by negotiating, accepting and signing
such offer letter and rendering such services, you will not have breached



--------------------------------------------------------------------------------

Mr. Matthew P. Reilly

May 4, 2015

Page 6

 

or violated and will not breach or otherwise violate any contract or legal
obligation that you may owe to any third party. You further represent and
warrant that you have not and will not breach or violate any contract or legal
obligation owed to any third party, e.g., a fiduciary obligation owed to your
current employer. If for any reason whatsoever, any of the foregoing
representations or warranties are untrue or inaccurate, or become untrue or
inaccurate after your acceptance of such offer letter, in any respect, then Korn
Ferry shall have the right to terminate your employment for Cause.

Business Information and Non-Competition

You acknowledge and agree that, during your employment with Korn Ferry, you will
have access to Korn Ferry’s customer information, trade secrets and other
confidential and proprietary information relating to the business of Korn Ferry
and, therefore, in consideration of the payments and benefits provided under
this letter, you will comply with the restrictions and obligations set forth in
this letter.

You agree that during the term of your employment, except as necessary to carry
on the business of Korn Ferry or its subsidiaries or affiliates , and after the
expiration of your employment for any reason, you shall not, directly or
indirectly, use or disclose to any person, firm, or corporation, any candidate
list, personal histories or resumes, employment information, business
information, customer lists, business secrets or any other information not
generally known in the industry concerning business or policies of the firm or
its subsidiaries or affiliates, including, but not limited to the list of
clients or placement candidates of the firm or its subsidiaries or affiliates.

You further agree that during the term of your employment and the period ending
two years after your employment terminates for any reason, you will not directly
or indirectly (as owner, principal, agent, partner, officer, employee,
independent contractor, consultant, stockholder or otherwise) (1) solicit or
accept any executive search or leadership development/consulting assignment
from, or otherwise attempt to provide services then provided by the firm or its
subsidiaries or affiliates to, any existing client of the firm or its
subsidiaries or affiliates or any person who has been a client of the firm or
its subsidiaries or affiliates during the preceding two years, or (2) solicit
for employment or otherwise attempt to engage the services of any employee of
the firm or its subsidiaries or affiliates. The term “client” as used in this
clause shall mean only clients as to which you, at any time during the three
years preceding the date your employment terminates for any reason, contacted or
engaged in activities on behalf of the firm or its subsidiaries or affiliates.

In addition, you agree that during the term of your employment and the period
ending twelve months after your employment terminates for any reason you will
not directly or indirectly in the entire United States and any other country
where Korn Ferry or its subsidiaries or affiliates has operated or offered its
services at any time in the one-year period ending on the last day of your
employment with Korn Ferry, (a) own, manage, operate, be employed by, provide
services to, sell, control or participate in the ownership, management,
operation, sales or control of any of the competitors (including, but not
limited to, any of their subsidiaries or affiliates) listed on Schedule B
(attached hereto and each business a “Listed Entity”) provided



--------------------------------------------------------------------------------

Mr. Matthew P. Reilly

May 4, 2015

Page 7

 

that the foregoing shall not be applicable to the ownership of not more than 1%
of the publicly traded equity securities of any of the foregoing or to the
indirect ownership of any of the foregoing through the ownership of mutual
funds; or (b) request or advise any of the clients, vendors or other business
contacts of Korn Ferry or its subsidiaries or affiliates with which you had
contact while employed by Korn Ferry to withdraw, curtail, cancel or not
increase their business with Korn Ferry or its subsidiaries or affiliates.

Finally, you agree to notify Korn Ferry of each employment or consulting
engagement you accept during the one year period following your termination of
employment (including the name and address of the hiring party) and will, upon
request by Korn Ferry, describe in reasonable detail the nature of your duties
in each such position.

The terms of this letter shall be governed by and construed under and in
accordance with the internal laws of the State of Georgia without reference to
the principles of conflicts of laws. Should any court or other authority of
competent jurisdiction determine that any agreement or covenant in this letter,
in order to be effective, must be modified to limit its duration or scope, you
and Korn Ferry agree to consider such agreement or covenant to be so modified in
its duration and/or scope and such agreement or covenant, and all other
agreements and covenants in this letter, shall otherwise continue in full force
and effect.

Assignment of Inventions

Korn Ferry shall be the sole and exclusive owner and the sole author of all of
the results and proceeds of your efforts, including, but not limited to, all
ideas or suggestions, whether or not in writing, which are created, suggested
and/or obtained by you in the course and scope of your employment with Korn
Ferry (collectively, the “Work”), from the moment of their creation and at every
stage of their development, production, or completion. Without limiting the
foregoing, in the event that any element(s) of the Work are not deemed to be a
“work made for hire” for Korn Ferry, you hereby irrevocably and exclusively
assign to Korn Ferry (or if any applicable law prohibits or limits such
assignment, you hereby exclusively and irrevocably license to Korn Ferry) all
right, title and interest in and to such element(s) (including all copyrights
therein and thereto and all renewals and extensions thereof), and all rights to
exploit the same throughout the world, in perpetuity (but in any event for not
less than the period of copyright and any renewals and extensions thereof), in
any and all media, whether now or hereafter known or devised. You hereby grant
to Korn Ferry the right to change, add to, take from, translate, reformat and/or
reprocess the Work in any manner Korn Ferry may in its sole discretion
determine. To the fullest extent allowable under any applicable law, you hereby
irrevocably waive or assign to Korn Ferry, your so-called “moral rights” or
“droit moral.” You agree to execute and deliver to Korn Ferry such assignments,
certificates of engagement or other instruments as Korn Ferry may reasonably
require from time to time to evidence Korn Ferry’s ownership of the Work.

Section 409A Compliance

Notwithstanding any inconsistent provision herein, to the extent Korn Ferry
determines in good faith that (a) one or more of the payments or benefits
received or to be received by you pursuant hereunder in connection with your
termination of employment would constitute deferred compensation subject to the
rules of Internal Revenue Code Section 409A



--------------------------------------------------------------------------------

Mr. Matthew P. Reilly

May 4, 2015

Page 8

 

(“Section 409A”) and not exempt from Section 409A, and (b) that you are a
“specified employee” under Section 409A, then only to the extent required to
avoid your incurrence of any additional tax or interest under Section 409A, such
payment or benefit will be delayed until the earlier of your death or the date
which is six (6) months after your “separation from service” within the meaning
of Section 409A. For purposes of Section 409A of the Code, each right to receive
payment hereunder shall be treated as a right to receive a series of separate
payments and, accordingly, any installment payment shall at all times be
considered a separate and distinct payment. Anything herein to the contrary
notwithstanding, the terms of this letter shall be interpreted and applied in a
manner consistent with the requirements of Section 409A the regulations
promulgated thereunder so as not to subject you to the payment of any tax
penalty or interest which may be imposed by Section 409A of the Code and Korn
Ferry shall have no right to accelerate or make any payment hereunder except to
the extent such action would not subject you to the payment of any tax penalty
or interest under Section 409A. If, under the terms of this Agreement, it is
possible for a payment that is subject to Section 409A to be made in two
separate taxable years, payment shall be made in the later taxable year.

To the extent that any reimbursements pursuant to this Agreement or otherwise
are taxable to you, any reimbursement payment due to you shall be paid to you on
or before the last calendar day of your taxable year following the taxable year
in which the related expense was incurred; provided, that, you have provided
Korn Ferry written documentation of such expenses in a timely fashion and such
expenses otherwise satisfy Korn Ferry’s Company’s expense reimbursement
policies. Reimbursements pursuant to this Agreement or otherwise are not subject
to liquidation or exchange for another benefit and the amount of such
reimbursements that you receive in one taxable year shall not affect the amount
of such reimbursements that you receive in any other taxable year.

Section 280G

Anything in this letter to the contrary notwithstanding, in the event it shall
be determined that any payment, benefit or distribution made or provided by Korn
Ferry or its affiliated companies to you or for your benefit (whether paid or
payable or distributed or distributable pursuant to the terms hereof or
otherwise) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
interest or penalties with respect to such excise tax (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the “Excise Tax”), then such Payments shall either (a) be delivered in full,
or (b) subject to and in a manner consistent with the requirements of
Section 409A of the Code, be reduced to the minimum extent necessary to ensure
that no portion thereof will be subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state or local
income and employment taxes and the Excise Tax, results in your receipt, on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be subject to the Excise Tax. In the event
that any Payments are to be reduced pursuant to this paragraph, then the
reduction shall be applied as follows: (i) first, on a pro rata basis to your
cash severance payments and your pro rata annual cash incentive award payment
for the year of termination, (ii) second, on a pro rata basis to your equity
incentive awards and (iii) third, to your benefits under the Executive Capital
Accumulation Plan, if any.



--------------------------------------------------------------------------------

Mr. Matthew P. Reilly

May 4, 2015

Page 9

 

Withholding

All amounts payable to you hereunder will be subject to customary tax and other
withholdings.

Acceptance

Upon your acceptance of this offer of employment, please acknowledge your
agreement with the terms set forth in this letter by signing in the designated
space below. A copy of this letter agreement is enclosed for your records.

I look forward to your continued success with Korn Ferry International. If you
have any questions, please don’t hesitate to call me.

 

Sincerely, /s/ Gary D. Burnison

Gary D. Burnison

Chief Executive Officer

Korn Ferry International

 

ACCEPTED:          /s/Matt Reilly  

 

  01 May 2015 Matt Reilly     Date



--------------------------------------------------------------------------------

Mr. Matthew P. Reilly

May 4, 2015

Page 10

 

SCHEDULE A

DEFINITION OF CHANGE IN CONTROL

For purposes of the foregoing, a “Change in Control” shall mean any of the
following:

(a) an acquisition by any Person (excluding one or more Excluded Persons) of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
or a pecuniary interest (as defined in Section 16a-1(a)(2) of the Exchange Act)
in (either comprising “ownership of”) more than 30% of the Common Stock of the
Company or voting securities entitled to then vote generally in the election of
directors (“Voting Stock”) of the Company, after giving effect to any new issue
in the case of an acquisition from the Company; or

(b) consummation of merger, consolidation, or reorganization of the Company or
of a sale or other disposition of all or substantially all of the Company’s
consolidated assets as an entirety (collectively, a “Business Combination”),
other than a Business Combination (1) in which all or substantially all of the
holders of Voting Stock of the Company hold or receive directly or indirectly
more than 50% of the Voting Stock of the entity resulting from the Business
Combination (or a parent company), and (2) after which no Person (other than any
one or more of the Excluded Persons) owns more than 30% of the Voting Stock of
the resulting entity (or a parent company) who did not own directly or
indirectly at least that percentage of the Voting Stock of the Company
immediately before the Business Combination, and (3) after which one or more
Excluded Persons own an aggregate amount of Voting Stock of the resulting entity
owned by any Persons who (i) own more than 5% of the Voting Stock of the
resulting entity, (ii) are not Excluded Persons, (iii) did not own directly or
indirectly at least the same percentage of the Voting Stock of the Company
immediately before the Business Combination, and (iv) in the aggregate own more
than 30% of the Voting Stock of the resulting entity; or

(c) approval by the Board of Directors of the Company and (if required by law)
by shareholders of the Company of a plan to consummate the dissolution or
complete liquidation of Korn Ferry International; or

(d) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board and any new directors (excluding any new
director designated by a person who has entered into an agreement or arrangement
with Korn Ferry International to effect a transaction described in clause (a) or
(b) of this definition) whose appointment, election, or nomination for election
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
appointment, election or nomination for election was previously so approved (all
such directors, “Incumbent Directors”), cease for any reason to constitute a
majority of the Board; provided that for purposes of this clause (d), any
directors elected at any time during 1999 shall be deemed to be Incumbent
Directors.

Notwithstanding the above provisions in this Schedule A, no Change in Control
shall be deemed to have occurred if a Business Combination, as described in
paragraph (b) above, is effected and a majority of the Incumbent Directors,
through the adoption of a Board resolution, determines that, in substance, no
Change in Control has occurred.



--------------------------------------------------------------------------------

Mr. Matthew P. Reilly

May 4, 2015

Page 11

 

The “Company” means Korn Ferry International, a Delaware corporation, its
successors, and/or its Subsidiaries, as the context requires.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Excluded Person” means

(i) the Company; or

(ii) any person described in and satisfying the conditions of Rule 13d-1(b)(1)
under the Exchange Act; or

(iii) any employee benefit plan of the Company; or

(iv) any affiliates (within the meaning of the Exchange Act), successors, or
heirs, descendants or members of the immediate families of the individuals
identified in part (ii) of this definition.

“Person” means an organization, a corporation, an individual, a partnership, a
trust or any other entity or organization, including a governmental entity and a
“person” as that term is used under Section 13(d) or 14(d) of the Exchange Act.



--------------------------------------------------------------------------------

Mr. Matthew P. Reilly

May 4, 2015

Page 12

 

Schedule B

 

A. T. Kearney    Kenexa/IBM Adecco    Manpower Alexander Mann    Marsh &
McLennan Companies, Inc. Ambris    PeopleScout AON plc    Pinstripe/Ochre House
Aon/Hewitt    Pricewaterhouse Coopers Caldwell Partners    RHR International LLP
Center for Creative Leadership    Right Management Christian & Timbers   
RightThing/ADP Corporate Executive Board    Russell Reynolds CT Partners   
SAP/Sucessfactors Cubiks    SHL Deloitte    Spencer Stuart Development
Dimensions International    Spherion/Ranstad Egon Zender    Talent2/Allegis GH
Smart    Taleo/Oracle Hay Group    Towers Watson & Co. Heidrick & Struggles   
Ultimate Software Hogan    Workday HRX    YSC Kelly Services    Zenger-Folkman